                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: PROCESSED EGG PRODUCTS                                          MULTIDISTRICT
ANTITRUST LITIGATION                                                   LITIGATION



THIS DOCUMENT APPLIES TO:                                              No. 08-md-2002
ALL DIRECT ACTION PLAINTIFF CASES


                                            ORDER


        AND NOW, this 11th day of June, 2019, upon consideration of Defendants' Joint Motion

for Summary Judgment (Doc. No. 1812), the responses and replies thereto (Doc. Nos. 1817,

1824, 1825, and 1826), certain individual Defendants' Motions for Summary Judgment (Doc.

Nos. 1808, 1 1811, and 1813), the responses and replies thereto (Doc. Nos. 1818, 1823, and

1827), and following oral argument on December 19, 2018, it is ORDERED that the Motions

(Doc. Nos. 1808, 1811, 1812, and 1813) are DENIED for the reasons set forth in the

accompanying Memorandum.




                                                               STATES DISTRICT JUDGE




         United Egg Producers, Inc. and United States Egg Marketers, Inc. joined this motion by notice
filed at Doc. No. 1810.
